                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                      )
                                               )        Case No. 1:19-cr-76
 v.                                            )
                                               )        Judge Travis R. McDonough
 GRENARDRIC WILLIAMS                           )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER



       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

279) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

to Counts One and Three of the nine count Second Superseding Indictment; (2) accept

Defendant’s guilty plea to Counts One and Three of the nine count Second Superseding

Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute and possession with intent

to distribute 50 grams or more of methamphetamine (actual) and 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846; (4) adjudicate

Defendant guilty of distribution of 5 grams or more of methamphetamine (actual), a schedule II

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (5) order that

Defendant remain in custody pending sentencing or further order of this Court.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 279) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:
1. Defendant’s motion to withdraw his not guilty plea to Counts One and Three of the nine

   count Second Superseding Indictment is GRANTED;

2. Defendant’s plea of guilty to Counts One and Three of the nine count Second

   Superseding Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possession with

   intent to distribute 50 grams or more of methamphetamine (actual) and 500 grams or

   more of a mixture and substance containing a detectable amount of methamphetamine, a

   Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)

   and 846;

4. Defendant is hereby ADJUDGED guilty of distribution of 5 grams or more of

   methamphetamine (actual), a schedule II controlled substance, in violation of 21 U.S.C.

   §§ 841(a)(1) and 841(b)(1)(B); and

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place before the undersigned on September 10,

   2021, at 9:00 a.m.

SO ORDERED.

                                        /s/ Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
